Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 15/172358 application originally filed June 03, 2016.
Amended claims 1-6, 10-19 and 21-26, March 01, 2021, are pending and have been fully considered.  Claims 7-9 and 20 have been canceled.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 12-17 and 21-25 are is/are rejected under 35 U.S.C. 103 as obvious over Pfeifer et al. (US 2008/0207442) hereinafter “Pfeifer” in view of Freese et al. “Powdered Activated Carbon: Can This Be Effectively Assessed in the Laboratory” 2000 hereinafter “Freese”.
Regarding Claims 1-3, 16, 17, 21 and 24-25
	Pfeifer discloses in paragraph 0023, an activated carbon material has been discovered that has a particularly high mesopore volume and high surface area, such that it has excellent performance advantages in many applications. In certain preferred embodiments, the carbon materials have DFT surface areas in excess of 1500 m2/g. In particular, certain activated carbons have high mesopore volume which have pore volumes is greater than 0.4 cc/g for pores whose diameters range from about 10 Å to about 50 Å.  Pfeifer further discloses (table 9, last 2 rows) an activated carbon product wherein said mesopore volume is about 1.0 cubic centimeter per gram or greater (Mesopore volume 1.68 and 1.86 cc/g). 

Freese discloses (abstract) powdered activated carbon (PAC) is widely used in the water treatment industry for the removal of a variety of organic contaminants. Traditionally tests, such as Freundlich isotherms and iodine, methylene blue and tannin number tests have been used to assess PAC in the laboratory. Further, Freese discloses (page 5, par.3) Tannin number: This test is an AWWA method (AWWA B600-78, revised in ANSI/AWWA B600-90, 1991) and the tannin number is defined as the concentration of activated carbon in milligrams per litre required to reduce the standard tannic acid concentration from 20 mg/l to 2 mg/l..
Freese discloses (page 8 and page 9) a far stronger relationship was observed between tannin number and geosmin adsorption potential. The lower the tannin number (i.e. 100 or less), the greater the quantity of tannic acid adsorbed by the PAC and the lower the percentage geosmin remaining after treatment with PAC i.e. the better the geosmin adsorption by that PAC.
Therefore it would have been obvious to ordinary skill in the art to try to modify the activated carbon of Pfeifer by optimizing a property of the absorbent (e.g. tannin number) as taught by Freese to reach a desired/optimized range of tannin value for purpose of high-performance adsorbent functionality.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize Tannin value, since it has been held that discovering an optimum concentration of carbon in order to reduce the standard tannic acid solution, through routine examination. It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Generally, differences in ranges will not support the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller, 220 F.2d.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 12
	Pfeifer discloses in paragraph 0044, the activated carbon has a total pore volume greater than 1.1 cc/g.
Regarding Claim 13
	Pfeifer discloses in paragraph 0038, the activated carbon has a BET surface area greater than about 2500 m2/g.
Regarding Claims 14 and 15
	Pfeifer discloses in paragraph 0047, biomass includes selecting a biomass from the group including corn cobs, fruit seeds/pits, and wood.
Pfeifer discloses the activated carbon product is originated from wood, meeting the limitation of activated carbon product is derived from a renewable feedstock of claim 14 of the present invention.
It is to be noted, Pfeifer discloses the activated carbon product is originated from wood but fails to specifically teach said renewable feedstock is selected from Loblolly pine, Shortleaf Pine, Longleaf pine, or Slash pine, as presently claimed in claim 15 of the present invention.
	However, it would have been obvious to one of ordinary skill in the art to use any wood source, as taught by Pfeifer (see paragraph 0047) and would encompass various pine wood that Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).
Regarding Claim 22
	Pfeifer discloses in paragraph 0044, the activated carbon has a total pore volume greater than 1.1 cc/g.  	Pfeifer discloses in paragraph 0038, the activated carbon has a BET surface area greater than about 2500 m2/g.
Regarding Claim 23
	Pfeifer further discloses (table 9, last 2 rows) an activated carbon product wherein said mesopore volume is about 1.0 cubic centimeter per gram or greater (Mesopore volume 1.68 and 1.86 cm3/gm) and the micropore less than 0.2 cc/g (Micropore volume 1.52e-01 cc/g). 
Claim(s) 4-6, 10, 11, 18, 19 and 26 are is/are rejected under 35 U.S.C. 103 as obvious over Pfeifer et al. (US 2008/0207442) hereinafter “Pfeifer” in view of Freese et al. “Powdered Activated Carbon: Can This Be Effectively Assessed in the Laboratory” 2000 hereinafter “Freese” and further in view of Böhringer et al. (US 2012/0172216) hereinafter “Böhringer”.
Regarding Claims 4-6, 10, 11, 18, 19 and 26
Pfeifer discloses in paragraph 0023, an activated carbon material has been discovered that has a particularly high mesopore volume and high surface area, such that it has excellent performance advantages in many applications. In certain preferred embodiments, the carbon materials have DFT surface areas in excess of 1500 m2/g. In particular, certain activated carbons have high mesopore volume which have pore volumes is greater than 0.4 cc/g for pores whose 
	Pfeifer is silent about the Tannin Value of the activated carbon.
Freese discloses (abstract) powdered activated carbon (PAC) is widely used in the water treatment industry for the removal of a variety of organic contaminants. Traditionally tests, such as Freundlich isotherms and iodine, methylene blue and tannin number tests have been used to assess PAC in the laboratory. Further, Freese discloses (page 5, par.3) Tannin number: This test is an AWWA method (AWWA B600-78, revised in ANSI/AWWA B600-90, 1991) and the tannin number is defined as the concentration of activated carbon in milligrams per litre required to reduce the standard tannic acid concentration from 20 mg/l to 2 mg/l..
Freese discloses (page 8 and page 9) a far stronger relationship was observed between tannin number and geosmin adsorption potential. The lower the tannin number (i.e. 100 or less), the greater the quantity of tannic acid adsorbed by the PAC and the lower the percentage geosmin remaining after treatment with PAC i.e. the better the geosmin adsorption by that PAC.
Therefore it would have been obvious to ordinary skill in the art to try to modify the activated carbon of Pfeifer by optimizing a property of the absorbent (e.g. tannin number) as taught by Freese to reach a desired/optimized range of tannin value for purpose of high-performance adsorbent functionality.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize Tannin value, since it has been held that discovering an optimum concentration of carbon in order to reduce the standard tannic acid solution, through In re Aller, 105 USPQ 233. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller, 220 F.2d.
Additionally, Pfeifer modified by Freese is silent to the Molasses Number of the activated carbon.
However, it is known in the art to measure the molasses number of the activated carbon, as taught by Böhringer.  Böhringer discloses in paragraph 0056, the molasses number must be considered a measure of the meso- and macroporosity and indicates the amount of adsorbents which is required to decolorize a standard molasses solution, so that the molasses number gives an indication of the adsorptive capacity of the high-performance adsorbents of the activated carbon in relation to molecules that are comparable in size to molasses.  Böhringer discloses in paragraph 0060, the dimensionless molasses number can in principle be determined either by following the Norit method (Norit N. V., Amersfoort, Netherlands, Norit Standard Method NSTM 2.19 "Molasses Number (Europe)") or alternatively by following the PACS method (PACS=Professional Analytical and Consulting Services Inc., Coraopolis Pa., USA). The values of the molasses number are determined by following the PACS method. Thus, the PACS method molasses number of the high-performance adsorbents of the present invention is at least 300.  Böhringer discloses in paragraph 0061, whether by following the Norit method or by following the PACS method, the molasses number is determined by determining the amount of pulverized high-performance adsorbents based on activated carbon that is needed to decolorize a standard 
Therefore it would have been obvious to ordinary skill in the art to try to test the activated carbon of Pfeifer by the PACS or Norit methods as taught by Böhringer in order to measure the molasses number, wherein the molasses number is determined by determining the amount of pulverized high-performance adsorbents based on activated carbon that is needed to decolorize a standard molasses solution.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed March 01, 2021 have been fully considered but they are not persuasive.
Applicants present arguments directed to a method. Applicants argued: “Such is not the case here. There is no evidence that one of ordinary skill in the art would have had a reasonable expectation of success of actually achieving rather than merely discovering a desirable range. In other words, while one of ordinary skill, assuming solely for the sake of argument, could have determined a particular Tannin value is desired, there is no evidence - or even an assertion by the Examiner - that the one of ordinary skill had a reasonable expectation of actually producing an activated carbon product with that value in combination with the claimed mesoporosity (or an expectation 
Applicants arguments are not deemed persuasive.  As stated throughout prosecution, the presently claimed invention is directed to a product and NOT a process.   “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Therefore, .


	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771